FILED
                                                                    United States Court of Appeals
                        UNITED STATES COURT OF APPEALS                      Tenth Circuit

                               FOR THE TENTH CIRCUIT                      August 10, 2020
                           _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
    ALAN HEADMAN,

          Plaintiff - Appellant,

    v.                                                     No. 20-4035
                                                   (D.C. No. 2:19-CV-00592-DB)
    ROYAL I. HANSEN,                                         (D. Utah)

          Defendant - Appellee,

    and

    JOANNA SAGERS; MATTHEW B.
    DURRANT; THOMAS REX LEE;
    CONSTANTINOS HIMONAS; JOHN A.
    PIERCE; PAIGE PETERSEN,

          Consolidated Defendants -
          Appellees.
                         _________________________________

                               ORDER AND JUDGMENT *
                           _________________________________

Before BRISCOE, BALDOCK, and CARSON, Circuit Judges. **
                   _________________________________




*
 This order and judgment is not binding precedent, except under the doctrines of law
of the case, res judicata, and collateral estoppel. It may be cited, however, for its
persuasive value consistent with Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
**
   After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of this
appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument.
       Plaintiff - Appellant Alan Headman filed three § 1983 actions in the United

States District Court for the District of Utah: one against Judge Royal I. Hansen, the

state court trial judge who presided over his divorce case; a second against

Commissioner Joanna Sagers, who made recommendations to the court regarding

alimony and other matters; and a third against all five justices of the Utah Supreme

Court. The claims in each of the actions stemmed from Plaintiff’s divorce proceedings

in state court. The district court consolidated the actions, and thereafter, Defendants

filed motions to dismiss. The district court granted the motions, concluding four

separate grounds supported dismissal: (1) lack of jurisdiction under the Rooker-

Feldman doctrine; (2) Younger abstention barred the relief Plaintiff sought; (3)

Defendants are entitled to judicial immunity; and (4) Plaintiff failed to state a plausible

claim for relief under Federal Rule of Civil Procedure 8. The district court therefore

dismissed the consolidated action with prejudice.

       Plaintiff now appeals the final judgment, asserting the district court erred in

dismissing his claims. But Plaintiff fails to present any legally or factually adequate

basis for reversal. In a well-reasoned order, the district court competently explained

why Plaintiff’s allegations—even under a liberal interpretation—fail to support any

viable legal claim for relief.    For the purpose of resolving this appeal, we have

thoroughly reviewed the district court record, Plaintiff’s appellate brief, and

Defendants’ response brief. We discern no reversible error. Where the district court

accurately analyzes an issue, we see no useful purpose in writing at length. Therefore,



                                            2
exercising jurisdiction under 28 U.S.C. § 1291, we AFFIRM for substantially the same

reasons set forth in the district court’s order dismissing Plaintiff’s complaint.




                                             Entered for the Court


                                             Bobby R. Baldock
                                             Circuit Judge




                                            3